1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     KARLA VANESSA CHAVARRIA,                          CASE NOS. 19-cv-00431-LAB (LL)
11
                                                                 05-cr-01456-LAB
                                       Petitioner,
12
                          vs.                          ORDER ON § 2255 MOTION
13                                                     REGARDING STATUTE OF
     UNITED STATES OF AMERICA,                         LIMITATIONS
14
                                    Respondent.
15                                                     [Dkt. No. 107]
16
17          The Court previously informed Karla Vanessa Chavarria that her 28 U.S.C. § 2241

18   petition, which the Court now construes as a motion under 28 U.S.C. § 2255, appeared

19   to be untimely and offered her an opportunity to show why it is timely. Dkt. No. 121; 28

20   U.S.C. § 2255(f); United States v. Gilbert, 807 F.3d 1197, 1201-02 (9th Cir. 2015)

21   (untimely petitions are subject to dismissal and it is petitioner’s burden to show entitlement

22   to equitable tolling). She has not filed a response. If Chavarria intends to file a response

23   addressing the limitations period issue, she must do so no later than August 12, 2019.

24
25          IT IS SO ORDERED.

26   Dated: July 26, 2019

27                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
28



                                                 -1-
